Lupiano, J. P.
I concur in the result. However, I must express disagreement with respect to the exhortation of my colleague, Mr. Justice Markowitz, that the Legislature should ‘1 give heed to the need of * * * middle-income litigants as well as of the poverty-stricken for help in meeting legal costs ” in the areas described in his opinion.
Though well-intended, burgeoning budgets being what they are today, the plight of the municipalities should be closely considered before added burdens, not entirely necessary, are imposed upon depleted government coffers.
Gold, J., concurs with Markowitz, J.; Lupiano, J. P., concurs in result in separate memorandum.
Order reversed, etc.